DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Claims 122-128 and 131-148 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 122-128 and 131-148 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050048071 (Bae; of record), US 20120321666 (Cooper; of record), and Schnurr et al. Cancer Res. 2001 Sep 1;61(17):6445-6450 (‘Schnurr’, of record), Panjwani et al., Mol Ther. 2016 Sep;24(9):1602-1614 (‘Panjwani’), and US 7531628 (Beeall).
Claim 122 recites a “method of expanding a CD20 antigen specific cell, the method comprising contacting a first cell with a feed cell in a co-culture comprising a population of allogeneic tumor cell membrane extracts to produce the CD20 antigen specific cell from the first cell, wherein the feeder cell presents a recombinant CD20 selected from the group consisting of a recombinant canine CD20 or a recombinant feline CD20.” Claim 140 recites essentially the same method as part of a method of treating a subject. 
The final wherein clause was added in the amendments of 04/29/2022. In the absence of that clause it was understood that to achieve the intended outcome of expanding a CD20 antigen specific cell, the recited allogeneic tumor cell membrane extracts must comprise CD20. (See Office action mailed 10/29/2021 at section 6). The newly added clause ensures that the feeder cells present recombinant CD20. Therefore, the role of the recited tumor cell membrane extracts is either redundant (if the membranes comprise CD20) or otherwise unclear. Feeder cells that present recombinant CD20 and are further loaded with allogeneic tumor cell membrane extracts are contemplated in the specification, but no working examples of this embodiment are disclosed. 
In the Office action mailed 10/29/2021, it was found on the basis of Bae, Cooper, and Schnurr that pulsed proteins, proteins expressed in the antigen presenting cell by way of an expression vector, or proteins that entered the antigen presenting cell from a lysate or membrane preparation can all be processed within the antigen presenting cell, and the resultant peptides would be loaded into MHC complexes for effective presentation to lymphocytes. At the point of antigen presentation, the peptides derived from the various inputs are indistinguishable from one another. This analysis is maintained which respect to the use of allogeneic tumor cell membrane extracts recited in the amended claims. This rejection will further focus on the final wherein clause, which Applicant asserts to distinguish over the prior art of record in Remarks filed 04/29/2022. 
The terms “first cell” in claim 122 and “a cell” in claim 140 are understood to necessarily be a cell capable of becoming a CD20 antigen specific cell or a cell which already is a CD20 antigen specific cell. 
As noted previously, Bae teaches generation of CD20 peptide-specific cytotoxic T-lymphocytes by a process that includes co-culturing autologous CD3+T cells with irradiated antigen presenting cells (FIG. 1. [0154]).  Bae teaches that the cytotoxic T-lymphocytes produced by these methods should be administered to a subject to cause lysis of leukemic cells [0119-0120]. Subjects to be treated include patients having leukemias or lymphomas associated with the expression of CD20, such as B cell lymphomas [0005][0007][0036]. Bae exemplifies antigen presenting cells that have been pulsed with antigen peptides [0090], and also teaches transfection as a means to provide antigen presenting cells that present the desired peptide on their surface [0119]. Bae teaches transfection as a means to provide antigen presenting cells that present the desired peptide on their surface [0119]. Thus, Bae teaches the general methods of claims 122 and 140, with the exception that Bae is concerned only human CD20, not canine or feline CD20 as in the instant claims.
Also as noted previously, Cooper teaches methods for treating B cell lymphoma. In the method, T cells are propagated ex vivo with -irradiated artificial antigen presenting cells and IL-2 or IL-21 or both IL-2 and IL-21 [0006]. The artificial antigen presenting cells are derived from the K562 leukemic cell line, transduced with lentivirus to co-express human CD19, CD64, CD86, CD137L, and membrane bound human IL-15, cloned by limiting dilution and loaded with a CD3 antibody [0006][0054]. Cooper also teaches re-stimulation of the co-cultures with IL-2 and IL-21 three-times-per-week, as recited in instant claims 125-127. Cooper teaches infusion of the expanded T cells into human or canine subjects in doses that overlap those recited in instant claims 142 and 143 9[0008], claim 16).  Cooper teaches chemotherapeutic treatment of subjects prior to cell therapy as in claim 144 (see claim 13). The Cooper method would rely on endogenous expression of CD20 in the antigen presenting cells, which is likely because the antigen presenting cells are lymphocytic leukemic cells and they were shown to be effective for treating B cell lymphomas which associated with expression of CD20. 
 Thus, Bae and Cooper complement one another, as Cooper provides specifics of the co-culture conditions and dosing not found in Bae. As Bae and Cooper are directed to the selection of the same cells and to the use of the selected cells for the same purposes, it would be obvious for one of skill in the art to combine their teachings, which taken together teach or suggest all of the limitations of the pending claims, with the exception that these disclosures did not specifically teach expressing recombinant canine or feline CD20 in antigen presenting cells. It is noted, however, that in Cooper, the selected lymphocytes were of canine origin. Cooper exemplified the value and desirability of the canine model of non-Hodgins lymphoma. Therefore, one of skill in the art would expect that that analogous methods can be successfully developed for canine cells and proteins when prior art exemplifies the use of human cells and proteins.
The amino acid sequences of canine and feline CD20 are known in the prior art (see Beall, FIG. 5). These sequences are 84% identical, and therefore they are each within the scope of the other with respect to the “at least 80% identity” limitation of claim 131.  Beall teaches that nucleic acids that encode either of these proteins may be administered to evoke an immune response (Beall, col. 16, lines 54-58). One of skill in the art would have no reason not to expect that these proteins or their encoding nucleic acids can be successfully used in methods which have been demonstrated for human CD20.
Panjwani teaches a method of contacting a first cell that is specific for CD20, specifically canine T cells that transiently express a chimeric antigen receptor specific for CD20 (cCD20-ζ CAR T cells), with antigen presenting cells that express recombinant canine CD20 (p.1605, left column; Figure 4).  Thus, Panjwani would fully anticipate claim 122 were it not for the extraneous recitation of tumor cell membrane extracts. Panjwani further underscores that prior that art exemplifies the use of human cells and proteins can be used to guide analogous methods employing cells and proteins from other species, particularly canines.
In summary, the prior art provides examples of selection of T cells specific for CD20 by methods that comprise contacting cells with feeder cells that present CD20 antigens. Analogous methods using canine CD20 have been disclosed, and further analogous methods employing feline or other sources of CD20 are would be readily developed with an expectation of success in view of the guidance provided by the cited references. Motivation to use canine or feline CD20 is provided by the value of canine or feline models of human disease and by the need for treatments for leukemias in veterinary medicine. Therefore, the methods of claims 122-128 and 131-148 are prima facie obvious in view of the combined teachings of the cited references.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W 9:00 am-5:30pm, EST. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647